DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 12/21/2020, is acknowledged.  Claim 1 is amended; Claims 3 and 7 are canceled.  No new matter is present.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-17 directed to inventions non-elected without traverse.  Accordingly, claims 13-17 have been cancelled.
Allowable Subject Matter
Claims 1-2, 4-6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method of additive manufacturing comprising supplying additive manufacturing powder to a build area, fusing a portion of the powder to form a part, removing a non-fused portion of the powder form the build area into a removable vessel for storage, further comprising maintaining an inert atmosphere in the removable vessel during the removing of the non-fused portion of the portion of the powder into the removable vessel, removing the non-fused powder from the vessel within an inert atmosphere, sieving the non-fused powder within the inert atmosphere, and returning the non-fused powder into the removable vessel and sealing the vessel under the inert atmosphere.  Closest prior art Huegel differs from the instantly claimed method in that Huegel teaches placing a sieved portion of non-fused powder in a second removable vessel and therefore, teaches away from the claimed method of returning the sieved powder to the same removable vessel. (Huegel, para. 29; Fig. 3)  As a result, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200254691; US 20190176395; US 0190126346; US-20170348771; and US 9821543.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN A HEVEY/Primary Examiner, Art Unit 1735